Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response received May 2, 2022 is acknowledged.

Final Rejection under 35 U.S.C. 103
The claim is again and FINALLY REJECTED under 35 U.S.C. 103 as being unpatentable over the iconfinder.com emoji icon (emoji icon) in view of the alamy.com crying face icon and the vexels.com laugh emoticon.
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The primary reference has design characteristics which are basically the same as the claimed design – two horizontally aligned droplet shapes with the pointed ends directed at the other shape.

    PNG
    media_image1.png
    432
    1278
    media_image1.png
    Greyscale


The emoji icon does not show the droplet shape drawn in lines nor the slightly flattened wider end.  The crying face emoticon shows droplet shapes drawn in lines and the laugh emoticon shows a droplet shape with a slightly flattened wider end.
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have modified the emoji icon droplet shapes by providing shapes drawn in lines as shown by the crying face emoticon droplet shapes and the slightly flattened wider end as shown by the laugh emoticon droplet shapes to meet the overall appearance of the claimed design.
The claimed design would have no patentable distinction over the examiner’s combination of references.
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

The arguments presented have been carefully considered, but are not persuasive that the rejection of the claim under 35 U.S.C. 103 should be withdrawn. 
1) 	Hindsight prompts a designer to combine the primary reference with the secondary references. 

The argument is not persuasive because no reasoning is provided as to why the combination is a result of hindsight.  The emoji icon shows two horizontally aligned droplet shapes with the pointed ends directed at the other shape.  The argument that even if the references were properly combined, the result would be an emoji, which conveys emotions, also is not persuasive because only the pair of tear drop shapes are being applied in the rejection.  The practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980).  This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article.  Nothing prohibits a prior art reference that shows more than the claimed design from being applied in a 103 rejection.  Stated otherwise, a primary reference that shows characteristics as the claimed design need not be devoid of any other elements.  The focus on other features is misplaced because the tear drop shapes with the ends pointed at each other is the feature being applied and combined.  The tear drop shapes in the prior art references have not been modified, thus, there is no modification based on impermissible hindsight.  
Since the tear drop shapes are being applied and combined, the other features shown in the references are immaterial.

2) The cited references are not related in appearance to the claimed design.

The argument appears to assert that since the emoji icon primary reference shows a pictogram smiley face design, the crying face emoticon secondary reference shows a sad face crying, and the laugh emoticon secondary reference shows a smiley face with tears, they are not so related in appearance to the claimed design.  This argument is not persuasive because the pair of tear drop shapes shown in the primary and secondary references is what is relied on for the rejection.  That other features are shown in the applied references is immaterial. 

3) 	Modifications to the emoji icon would destroy the fundamental characteristics of the emoji icon.

Again, as stated above, the tear drop shapes pointing towards each other are the features applied in the rejection.  Not all of the emoji cartoon is applied in the rejection.  Since the practice of claiming a design embodied in less than the entire article was confirmed in the decision of In re Zahn, 204 USPQ 988 (CCPA 1980), a design can exist in less than the entire article, or here, in less than the full image.  Nothing prohibits a prior art reference that shows more than the claimed design from being applied in a 103 rejection.  Stated otherwise, a primary reference that shows characteristics as the claimed design need not be devoid of any other elements.
In addition, the tear drop features are not being destroyed.  They are still two-dimensional subject matter, specifically, images viewed on a computer display or screen.  The fundamental characteristics of the pair of tear drop shapes is not being destroyed.

Nonstatutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.131(c).  A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The claim is again and provisionally finally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 29/726,153 in view of the laugh emoticon.  At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to have provided the tear drop shapes with a slightly flatter wide end as demonstrated by the laugh emoticon.  This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

    PNG
    media_image2.png
    142
    426
    media_image2.png
    Greyscale

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
Since a terminal disclaimer has not been filed, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Melanie H. Tung whose telephone number is (571)272-2613.  The examiner normally can be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571)272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MELANIE H TUNG/Primary Examiner, Art Unit 2917                                                                                                                                                                                                        August 3, 2022